Citation Nr: 0926173	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  07-28 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of low back strain with degenerative changes 
and degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1971 to 
August 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued a 20 percent 
disability rating for residuals of low back strain with 
degenerative changes and degenerative disc disease of the 
lumbar spine.  

In May 2009 a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  

To the extent that the Veteran's hearing testimony raised the 
issue of inability to work in his prior position as an auto 
mechanic and therefore the issue of entitlement to a total 
disability rating based on individual unemployability, the 
issue is referred back to the RO for the appropriate action.  


REMAND

In a rating decision dated in January 2007 the RO continued 
the 20 percent disability rating for residuals of low back 
strain with degenerative changes and degenerative disc 
disease of the lumbar spine.  The Veteran has appealed.  

In December 2006 the Veteran was accorded a compensation and 
pension (C&P) spine examination.  During the examination the 
Veteran reported that he had lower lumbar midline pain that 
radiates into the left groin and anterior thigh.  He denied 
numbness and acute incapacitating episodes in the past 12 
months requiring physician prescribed bedrest.  He reported 
erectile dysfunction which he attributes to his low back.  
Physical examination revealed lumbar flexion to 75 degrees 
without pain and to 90 degrees with pain.  Extension was to 
30 degrees with pain at the end-of-range, right lateral 
flexion was to 25 degrees with pain at the end-of-range, left 
lateral flexion was to 30 degrees with pain at the end-of-
range, and rotation was to 45 degrees in both directions with 
pain at the end-of-range.  After repetitive use flexion was 
limited to 75 degrees.  Straight leg raises were negative 
bilaterally.  Neurological examination revealed motor 
strength, tone, and light touch sensation were normal in both 
lower extremities.  Deep tendon reflexes were 2+ in all four 
extremities.  His gait was normal.  X-rays taken in June 2006 
were normal but showed the Veteran had severe degenerative 
joint disease of the left hip.  A lumbar MRI taken in October 
2000 showed very minor spondylotic changes without disc 
herniations.  Diagnoses were lumbar strain and degenerative 
joint disease of the left hip.  The examiner opined that the 
Veteran's degenerative joint disease of the left hip was 
likely responsible for the Veteran's left lower extremity 
complaints.  

The Veteran was accorded another C&P spine examination in 
December 2007.  During the examination the Veteran reported 
that he experienced daily low back pain that radiates down 
his left leg to his knee.  He stated that in the past 12 
months he has not suffered any incapacitating episodes of 
back pain.  He used a cane entering the examination area.  
Physical examination revealed flexion to 40 degrees, 
extension to 10 degrees, lateral flexion to 10 degrees, and 
rotation to 5 degrees bilaterally.  The examiner noted that 
all motion appeared painful but not additionally limited 
following repetitive use.  Straight leg raises on the right 
was 60 degrees and pain free, on the left was 45 degrees 
associated with low back pain.  He had decreased motor 
strength in both flexion and extension at the left knee but 
sensory examination of the lower extremities appeared normal.  
Knee jerks and ankle jerks were 2+ and equal bilaterally.  
His gait was markedly limited with a severe limp on the left.  
He could stand on his tiptoes briefly but could not stand on 
a single foot or walk on his heels.  An MRI of the lumbar 
spine taken in July 2007 showed disc herniations from L3-S1 
with degenerative stenosis of the root canals right greater 
than left.  Diagnosis was degenerative disc disease of the 
lumbar spine with clinical evidence of radiculopathy in the 
lower left extremity.  The examiner opined that it is more 
likely than not that the Veteran's severe asymmetric hip 
arthritis was associated with his low back pain and 
radiculopathy.  His rationale was the asymmetrical nature of 
his symptoms accompanied by severe gait limitation on the 
left leg with evidence of radiculopathy on the clinical 
examination.  

The Veteran was accorded a C&P peripheral nerves examination 
in January 2008.  An MRI taken in July 2007 showed 
osteoarthritis of the spine consistent with the Veteran's age 
and a small disc protrusion with annular tear at L3-L4.  
There were no nerve root compressions.  He had mild 
degenerative stenosis at L3-L4 and L5-S1.  The Veteran's 
complaints with respect to the left leg did not conform to 
the distribution of any particular peripheral nerve or nerve 
root.  Physical examination of the left lower extremity 
demonstrated normal muscle mass, tone, and strength.  Primary 
sensation was impaired in a diffuse distribution.  Ankle jerk 
and knee jerk were 2+.  There were no abnormalities in the 
right lower, right upper, and left upper extremities.  
Impression was chronic low back pain secondary to his age-
related degenerative osteoarthritis of the lumbar spine.  
There was no evidence of radiculopathy or neuropathy.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's 
testimony indicates there may have been a material change in 
the condition since the last VA examination, another VA 
examination is warranted at this time.  In addition, three 
different opinions have been provided as to whether the 
Veteran has left hip arthritis and radiculopathy to the left 
leg secondary to the service-connected disability.  
Accordingly, another opinion, which takes those other 
opinions into account, is necessary.   

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
March 12, 2009.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
Columbia VAMC dating from March 12, 
2009, to the present.  If no further 
treatment records exist, the claims 
file should be documented 
accordingly.

2.  After associating all outstanding 
records with the claims folder, the 
RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine the nature, extent, 
frequency and severity of any 
orthopedic and neurologic impairment 
related to the Veteran's back 
disability.  The claims folder should 
be made available to and reviewed by 
the examiner.

The examiner should identify all back 
orthopedic pathology found to be 
present.  The examiner should conduct 
all indicated tests and studies, to 
include range of motion studies 
expressed in degrees and in relation 
to normal range of motion, and should 
describe any pain, weakened movement, 
excess fatigability, and 
incoordination present.  To the 
extent possible, the examiner should 
express any functional loss due to 
repetitive use or during flare-ups in 
terms of additional degrees of 
limited motion of the Veteran's back.  

In addition, if possible, the 
examiner should state whether the 
back disability has been productive 
of any incapacitating episodes, which 
are defined as periods of acute signs 
and symptoms that require bed rest 
prescribed by a physician or 
treatment by a physician, and if so, 
the frequency and duration of those 
episodes.  

Further, the examiner should discuss 
the nature and severity of any right 
or left-sided radiculopathy or 
neuropathy of the lower extremities 
found to be present.  With respect to 
the left hip and lower extremity, the 
examiner's attention is directed to 
the prior VA examination reports of 
December 2006 (VA spine examiner 
opined that DJD of the left hip is 
likely responsible for his left lower 
extremity complaints); December 2007 
(VA spine examiner opined that it is 
more likely than not that the severe 
asymmetric hip arthritis is 
associated with low back pain and 
radiculopathy); and January 2008 (VA 
peripheral nerves examiner found no 
evidence of radiculopathy or 
neuropathy).  

The examiner should also state 
whether the left hip arthritis is 
related to the service-connected 
disability.  The examiner must also 
state whether the Veteran has bowel, 
bladder or erectile dysfunction 
problems related to his back 
disability.

A complete rationale must be provided 
for all opinions rendered.

3.  Then the AMC should adjudicate 
the Veteran's claim.  If the benefit 
sought on appeal is not granted in 
full, the AMC should issue the 
Veteran and his representative a 
supplemental statement of the case 
and provide the Veteran an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




